Citation Nr: 1641566	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  16-24 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for a disability manifested by fatigue.

4.  Entitlement to service connection for a disability manifested by widespread joint and muscle pain, to include fibromyalgia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from January 1992 to January 1996, which includes service in Somalia.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied service connection for a bilateral knee disability, malaria, fatigue, and fibromyalgia.

In his April 2016 substantive appeal (VA Form 9), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He withdrew his DRO hearing request in June 2016 (see a June 2016 "Report of General Information" form (VA Form 27-0820)).

The Veteran testified before the undersigned at a July 2016 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.  At the hearing, the undersigned granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

Lastly, in light of the Veteran's reported symptoms and contentions and to encompass all disorders that are reasonably raised by the record, the Board has recharacterized the claim of service connection for fibromyalgia as a claim of service connection for a disability manifested by widespread joint and muscle pain, to include fibromyalgia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current bilateral knee disability which had its onset in service.  Service treatment records include a February 1995 record of treatment for knee pain which began while the Veteran was running.  He was diagnosed as having patellar femoral syndrome and attended "knee school."  Also, he reported on an August 1995 report of medical history form that he experienced intermittent knee pain associated with running.  He has reported that bilateral knee symptoms have continued in the years since service.

A VA knee examination was conducted in April 2015 and the diagnosis section of the examination report includes diagnoses of left knee patellofemoral pain syndrome and left knee osteophytes.  In addition, the examination report reflects that imaging studies of the knees revealed left knee degenerative/traumatic arthritis.  The physician assistant who conducted the examination then completed a medical opinion, in which she stated that "right knee" osteophytes were diagnosed in 2015 (19 years after service) and were associated with the natural aging process.  They were not associated with active service and were not aggravated in service.  

The examiner opined that the Veteran's claimed disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She reasoned that the Veteran's claimed "right knee patellofemoral syndrome" which was diagnosed during service was not aggravated, that there was no chronicity of care, and that there was no supporting evidence for aggravation.  The examiner then concluded, however, that the claimed disability was "more likely than not incurred during active duty service."

The April 2015 VA knee examination is insufficient because the examiner provided conflicting information as to whether the Veteran's current knee disability involves the right knee, the left knee, or both knees.  Also, she provided conflicting opinions as to whether the diagnosed disability was incurred in service.  Hence, a new examination is necessary to identify all current knee disabilities and to obtain a new opinion as to the etiology of any such disability.

The Veteran also contends that he has a current disability manifested by fatigue and a current disability manifested by widespread joint and muscle pain (to include fibromyalgia).  He has reported that he began to experience such symptoms in service and that the symptoms have continued in the years since service.  He was afforded VA chronic fatigue syndrome and fibromyalgia examinations in April 2015 and the physician assistant who conducted the examinations concluded that the Veteran did not have any current chronic fatigue syndrome or fibromyalgia.  As these examinations were restricted to only those specific disabilities, however, the Board finds that a remand is necessary to afford the Veteran new examinations to determine whether he experiences any current disabilities manifested by fatigue and widespread joint and muscle pain (to include, but not limited to, chronic fatigue syndrome and fibromyalgia).

The Board notes that service in the Southwest Theater of Operations was discussed during the Board hearing, but the relevant regulation, 38 C.F.R. § 3.317(e)(2) defines the Southwest Theater of Operations and does not include Somalia within this definition.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The Veteran reported during the July 2016 hearing that he continued to receive regular treatment from VA and that he discussed his claimed disabilities with his treatment providers.  The most recent VA treatment records in the file are from the VA Medical Center in Salem, Virginia (VAMC Salem) and are dated to February 2015.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any outstanding VA treatment records.  38 U.S.C.A. § 5103A (b),(c); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a knee disability, a disability manifested by widespread joint and muscle pain (to include fibromyalgia), malaria, and a disability manifested by fatigue, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a knee disability, a disability manifested by widespread joint and muscle pain (to include fibromyalgia), malaria, and a disability manifested by fatigue from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:
	
(a)  all records from VAMC Salem dated from February 2015 through the present; and

(b)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination with an examiner other than the physician assistant who conducted the April 2015 knee examination to assess the nature and etiology of any current right and left knee disability.  All indicated tests and studies shall be conducted (to include x-rays to determine the presence of any current knee arthritis).

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For each right and left knee disability diagnosed since approximately February 2015, the examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current knee disability had its onset during service, had its onset during the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's knee problems in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any right and left knee disabilities diagnosed since approximately February 2015, all reports of and instances of treatment for knee problems in the Veteran's service treatment records, and his reports of knee symptoms in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of knee symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination with an examiner other than the physician assistant who conducted the April 2015 chronic fatigue syndrome examination to assess the nature and etiology of any current disability manifested by fatigue (to include, but not limited to, chronic fatigue syndrome).  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should answer the following questions:

(a)  Is any fatigue that has been present since February 2015 due to a distinct and identifiable disability?

(b)  If any current fatigue is related to a distinct and identifiable disability, is it at least as likely as not (50 percent probability or more) that the current disability had its onset during service, is related to the Veteran's reported fatigue in service, is related to malaria pills taken in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any disability manifested by fatigue diagnosed or any fatigue experienced since February 2015, the Veteran's reported fatigue in service, and his reports of fatigue in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination with an examiner other than the physician assistant who conducted the April 2015 fibromyalgia examination to assess the nature and etiology of any current disability manifested by widespread joint and muscle pain (to include, but not limited to, fibromyalgia).  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should answer the following questions:

(a)  Is any widespread joint and muscle pain that has been present since February 2015 due to a distinct and identifiable disability?

(b)  If any current widespread joint and muscle pain is related to a distinct and identifiable disability, is it at least as likely as not (50 percent probability or more) that the current disability had its onset during service, had its onset during the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported joint and muscle pain in service, is related to malaria pills taken in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any disability manifested by widespread joint and muscle pain diagnosed or any joint and muscle pain experienced since February 2015, the Veteran's reports of joint and muscle pain in service, and his reports of widespread joint and muscle pain in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.

6.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




